DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 31-53 and 55-64 are pending.
3.	Claims 31-53 and 55-64 are examined herein.
Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.
Claim Objections
5.	In claim 31, the designation “g/ai/ha” is incorrect and should be amended to recite “g ai/ha” to property represent the unit of gram active ingredient per hectare. Appropriate correction is required. 
Claim Rejections - 35 USC § 112 - Indefiniteness
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The phrase “residue from an herbicide composition” in claims 59 renders the claim indefinite.  The specificaiton is silent as to the what the term “residue” means and one of ordinary skill in the art would not be readily apprised of its meaning.  For example, since an herbicidal composition may include a number of compounds besides the active ingredient, it is unclear whether “residue” would encompass an herbicide or not.  It is also unclear whether the term would encompass a modified form of any of the components of the herbicidal composition.  Given that claim 60 depends form claim 59 and recites no additional limitations that clarify the meaning of said term, it is indefinite as well. 
Claim Rejections - 35 USC § 112 - Fourth Paragraph
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 32, 36, 43-45, and 47-53 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further 
	The claims are drawn to the rice plant of claim 31, rice seed of claim 35, or the methods of claims 42 or 46, but merely specify the phenotype of the rice plant comprising the mutagenized ACCase, which phenotype is not only present in the plant or seed of the base claims, but is also recited in the base claims.  Claims 32, 36, 43-45, 47-53, thus, do not introduce any further structural limitations to said plant or seed, or to the active steps of the methods, and for this reason fail to further limit the claims from which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 31-36, 40-45, 50-53, 55-57, 59 and 60 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raymer et al (US Patent Publication 2010/0048405, published on February 25, 2010, filed on June 19, 2009), Delye et al (Weed Res. (2005) 45:323-330), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), and Collavo (PhD Thesis, University of Padova, January 2008).  Applicant's arguments filed on February 11, 2022 have been fully considered but they are not persuasive.
	The claims are directed to a non-genetically engineered, plant comprising a mutagenized rice ACCase nucleic acid encoding a mutagenized rice plastidic ACCase having a substitution at position 1,781 (in the Alopecurus myosuroides numbering) with a valine, threonine, or alanine, and comprising a phenotype of increased tolerance to ACCase inhibiting herbicides, wherein said plant has tolerance to 100 g ai/ha cycloxydim.  The claims are drawn to a method for controlling weeds and to a rice plant, further comprising residue from an herbicide composition. 
	The following is noted with regard to claim interpretation.  The recitation “non-genetically engineered, mutagenized rice acetyl-Coenzyme A carboxylase (ACCase nucleic acid,” in claims 31, 35, 42, and 46, is read as a product-by-process limitation that does not limit the structure of said nucleic acid, wherein said structure is determined by the presence of the recited mutation that results in the substitution at the relative position 1,781 of the enzyme.  See MPEP 2113. 
	With regard to the recitation “comprising … upon expressing said ACCase, a phenotype of increased ACCase-inhibiting herbicide tolerance as compared to a 
	Raymer et al teach plants comprising nucleic acid and amino acid sequences of plastidic ACCases that comprise a valine or an alanine substitution at position 1,781, said substitutions conferring resistance to ACCase inhibitors, including wherein said plants are non-transgenic (paragraphs 0078-0080 on pg. 8; Table C on pg. 8; see also paragraph 0005 on pg. 1; claims 1-8 and 11).  Raymer et al teach that an isoleucine to leucine substitution at position 1,781 confers resistance to herbicides (paragraph 0008, 0015, 0079, and 0091, for example).  
Raymer et al teach a method of controlling weeds in the vicinity of a herbicide resistant plant comprising said mutant ACCase, said method comprising contacting the herbicide resistant plant with an ACCase inhibitor herbicide (paragraphs 0016-0018 on pg. 2; see also claims 16-31).  Raymer et al teach said method wherein the herbicide is selected from alloxydim, butroxydim, cloproxydim, sethoxydim, chlorazifop, clodinafop, dichlofop, and pinoxaden, among various others identified by trade and chemical names (paragraph 0019 on pg. 2; Table E on pg. 9; paragraphs 0087-0088 on pg. 10; claims 21 and 24). 
Raymer et al teach that mutations at I1,781 “can include, but not limited to leucine, alanine, valine, cysteine, aspartic acid, glycine, arginine, and glutamic acid” (paragraph 0079; Table C). 

Delye et al teach that in chloroplastic ACCases from grasses, the domain encompassing position 1,781 (including the I1,781 in sensitive ACCases) is highly conserved, and teach that the leucine substitution confers herbicide resistance.  Delye et al teach universal PCR primers for sequencing of grass chloroplastic ACCases (Abstract; Fig. 2 on pg. 327). 
Collavo teaches that in Phalaris paradoxa, the presence of a valine at position 1,781 of the plastidic ACCase conferred resistance to haloxyfop and cycloxydim; and that in Alopecurus myosuroides, the presence of leucine conferred resistance to tepraloxydim, among other CHDs and APPs (Table II on page 22; paragraph spanning pages 41 and 42) 
Suzuki et al teach using high-performance modified Targeting Induced Local Lesions in Genomes (“TILLING”) on rice mutant pools as an efficient method of identifying any gene mutation in rice (Suzuki et al, pg. 1, Abstract; pg. 214, left and top of right col.). 
Hawkes et al teach a chimeric oligonucleotide-based method of producing herbicide resistant plants by modifying in a plant cell, in situ, an endogenous gene responsible for herbicide resistance, including the ACCase gene (Hawkes et al, claims 1, 6, 8).  Hawkes et al teach applying said method to rice (Hawkes et al, claim 16).  
Okuzaki et al teach successfully using the method of chimeric oligonucleotide-based site-specific mutagenesis method to introduce herbicide resistance-conferring point mutations into rice genome (Okuzaki et al, Abstract; pg. 512, left col.).  Okuzaki et al teach that the “[chimeric oligonucleotide]-directed gene targeting is feasible in rice and creates opportunities for ... the manipulation of agricultural traits in rice” (pg. 512, left col.). 
At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to use the mutagenesis methods of Suzuki et al or Hawkes et al to modify a rice plant (or its seeds) by introducing a valine or alanine substitution taught by Raymer et al, or the valine substitution taught by Collavo, in position 1,781 of a plastidic ACCase gene of said rice plant.  It would have been obvious to apply said method to any rice ACCase including any ACCase isolated using the method and the sequence information of Delye et al.  The resultant plants obtained using the mutagenesis methods of Hawkes et al or Suzuki et al would be considered non-transgenic. 
With regard to the rice plant of claims 55-57, given the importance of position 1,781 for herbicide tolerance (as taught by Raymer et al, Collavo et al, and Delye et al), the fact that the isoleucine and valine substitutions at said position confer herbicide tolerance, the limited number of possible amino acid substitutions (19), and the express and open-ended suggestion of Raymer et al to mutate said residue into others, it would prima facie obvious to try and mutate Ile1,781 into every other amino acid, including those whose physico-chemical properties differ from isoleucine, such as threonine, and screen the resultant mutants for tolerance to known ACCase inhibitors.  It would have been obvious to the methods of Hawkes et al or Suzuki et al to mutate said residue or introduce said substitutions onto the rice ACCase. 
It would have been prima facie obvious to use the resultant plants or seeds in a method of weed control using the steps and herbicides taught by Hawkes et al and Raymer et al.  It would have been also obvious to use any of the standard cyclohexanedione or aryloxyphenoxypropanoate herbicides, such as, for example, fenoxaprop taught by Raymer et al.  The resultant plant used in said method would comprise residue from the herbicide composition. 
The property of herbicide tolerance, including resistance to haloxyfop, cycloxydim, and tepraloxydim, would have been a property naturally flowing from the structure of the resultant plants, and given the teachings of Raymer et al and Collavo, that property would not have been unexpected.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
One would have been motivated to combine the above teachings, given the agronomic desirability of rice plants resistant to ACCase inhibitors, and particularly in view of the teachings of Delye et al and Collavo.  Because Suzuki et al successfully applied their MNU-based TILLING method to rice, one would have had reasonable expectation of success in applying that method to rice.  Similarly, given that Hawkes et .  

13.	Claims 37-39, 46-49, and claim 58 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raymer et al (US Patent Publication 2010/0048405, published on February 25, 2010, filed on June 19, 2009), Delye et al (Weed Res. (2005) 45:323-330), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), and Collavo (PhD Thesis, University of Padova, January 2008), as applied to claims 31-36 and 42 above, and further in view of Shaner et al (US Patent 6,281,168, issued on August 28, 2001) and McCutchen et al (US Patent Publication 2007/0074303).  Applicant's arguments filed on February 11, 2022 have been fully considered but they are not persuasive. 
	The claims are drawn to the rice seed of claim 35, further comprising a seed treatment which comprises a herbicidal composition, including wherein said composition comprising an aryloxyphenoxypropanoate or a cyclohexanedione herbicide.  The claims are drawn to a method of controlling weeds using a rice seed treated with a herbicidal composition. 
The teachings of Raymer et al, Delye et al, Okuzaki et al, Suzuki et al, Hawkes et al, and Collavo are set forth above.  These references do not expressly teach a rice seed comprising a rice seed treatment, wherein the treatment comprises an herbicidal composition.

McCutchen et al teach a method of pre-emergent weed control, comprising coating a seed with an effective amount of a herbicide or a combination of herbicides (paragraphs 0276-0277).  
At the time the invention was made, it would have been prima facie obvious to modify the ACCase inhibitor resistant seeds and the method of controlling weeds made obvious by the teachings of Raymer et al, Delye et al, Okuzaki et al, Suzuki et al, Hawkes et al, and Collavo, and apply an ACCase inhibitor, such as those taught by Raymer et al or Collavo, to a said seeds as a treatment, as taught by Shaner et al, and to use said treated seeds in a method of weed control, as taught by McCutchen et al, with reasonable expectation of success.  One would have been motivated to do so given the express teachings of McCutchen et al and Shaner et al.  

14.	Claims 61 and 62 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raymer et al (US Patent Publication 2010/0048405, published on February 25, 2010, filed on June 19, 2009), Delye et al (Weed Res. (2005) 45:323-330), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), Okuzaki et al (Plant Cell Rep. (2004) 22:509-512), and Collavo (PhD Thesis, University of Padova, January 2008), as applied to claims 31 and 42 above, and further in view of Pallett et al (US Patent 7,250,561, issued July 31, 2007).  Applicant's arguments filed on February 11, 2022 have been fully considered but they are not persuasive.
The claims are drawn to the rice plant of claim 31 and the method of claim 42, wherein the rice plant comprises a trait of resistance to a bacterial, fungal or viral disease. 
	The teachings of Raymer et al, Delye et al, Suzuki et al, Okuzaki et al, and Collavo et al, are set forth above. In addition, Raymer et al teaches a method of plant breeding to combine ACCase inhibitor resistance with a disease, insect or pest resistance (paragraph 0105; claim 35). 
	The references do not expressly teach the trait of bacterial, fungal, or viral disease tolerance. 
	Pallett et al teach combining, in the same plant, a transgene conferring tolerance to an herbicide with a transgene conferring resistance to fungal or microbial diseases (col. 2, lines 49-60).
	At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to modify the rice plant of claim 31 or the rice plant used in the method of claim 42, using the teachings of Pallett et al and introduce a trait of tolerance to a pathogen, including a bacterial or a fungal pathogen into said plant.  One would have been motivated to do so to make the plant more agronomically advantageous, and in view of the express suggestion of Raymer et al and Pallett et al. 

15.	Claims 63 and 64 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raymer et al (US Patent Publication 2010/0048405, published on February 25, 2010, filed on June 19, 2009), Delye et al (Weed Res. (2005) 45:323-330), Suzuki et al (Mol. Genet. Genomics (2008) 279:213-223), Hawkes et al (PCT Publication WO 98/54330, published December 3, 1998), Okuzaki et al (Plant Cell Rep. .
	The claims are drawn to the method of claim 46 further comprising growing the rice plant from said seed, wherein the seed comprises a trait of tolerance to a bacterial, fungal or viral disease; or wherein the seed is harvested from a progeny plant comprising the ACCase nucleic acid encoding the rice plastidic ACCase having a valine, threonine or alanine substitution at position 1781, and a trait of tolerance to a bacterial, fungal, or viral disease. 
	It is noted that the product-by-process language in claim 63, (“wherein the rice seed is harvested from a progeny plant”) does not introduce any additional limitations to the plant beyond the presence of the recited substitutions. See MPEP 2113. 
	The teachings of Raymer et al, Delye et al, Suzuki et al, Okuzaki et al, and Collavo et al, Shaner et al, and McCutchen et al are set forth above. In addition, Raymer et al teaches a method of breeding to combine ACCase inhibitor resistance with a disease, insect or pest resistance (paragraph 0105; claim 35). 
The references do not expressly teach the trait of bacterial, fungal, or viral disease tolerance. 
Pallett et al teach combining, in the same plant, a transgene conferring tolerance to an herbicide with a transgene resistance to fungal or microbial diseases (col. 2, lines 49-60). 
prima facie obvious to one of ordinary skill in the art to modify the seed used in the method of claim 46, using the teachings of Pallett et al and introduce a trait of tolerance to a pathogen, including a bacterial or a fungal pathogen into said seed.  One would have been motivated to do so to make the plant more agronomically advantageous, and in view of the express suggestion of Raymer et al and Pallett et al.  Growing a rice plant from said seed would have been obvious as matter of standard industry practice.
Response to Arguments. 
Applicant maintains previously submitted arguments, including the argument directed to impermissible hindsight.  Applicant argues that “here is no pointer in the prior art to choose either of the claimed substitution for achieving a suitable level of IMI tolerance in rice. Indeed, there is a large number of AHAS substitutions that result in herbicide tolerance in various species known in the prior art. For example, from the teachings of Croughan, one of ordinary skill in the art was taught 95 substitutions that were previously described for AHASL in yeast (three at position 121, 18 at position 122, 10 at position 197, 9 at position 205, 8 at position 256, 7 at position 359, 9 at position 384, 4 at position 583, 1 at position 588, 18 at position 591, and 8 at position 595), only one of which one was A205V” (pages 9-10). 
Applicant argues that the Office Action relies on “the recognition of a problem rather than the recognition of a solution to make the present rejection” (page 10).  Applicant argues “the Office Action’s recognition that Delye teach in chloroplastic ACCases from grasses, the domain encompassing position 1,781 is highly conserved, and that the leucine substitution confers herbicide resistance in grasses, and further that Phalaris paradoxa (and Alopecurus myosuroides), the presence of a valine at position 1,781 of the plastidic ACCase conferred resistance to herbicide, does not suggest the particularly claimed rice plants. Recognizing a need for imidazolinone resistance does not render obvious the solution. There were a number of possible mutations that could have been selected, but the cited art fails to teach or suggest the particularly claimed rice plants” (page 10). 
Applicant submits the Declaration of Luke (Scots) Llewellyn Mankin, under 37 C.F.R. 1.132 in support of the argument of unexpected results.  Dr. Mankin states that “In view of this reported low tolerance similarly exhibited by both I1781T and I1781V, I would not have expected that I1781T and I1781V could possess the claimed resistance to cycloxydim and the reported resistance to tepraloxydim” (paragraph 7). 
This is not found to be persuasive.  As an initial matter, Applicant’s arguments directed to AHAS, imidazolinone resistance, and the teachings of Kolkman et al and Croughan appear to be directed to a rejection in a different application, and are not relevant to the instant invention, which is directed to a rice plant comprising a mutant ACCase. 
To the extent that Applicant’s Remarks reiterate the previously submitted arguments, they were addressed in the previous Office Action and remain unpersuasive for the reasons of record.  For example, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
In the instant case, the basis for the prima facie finding of obviousness does not include any knowledge gleaned only from Applicant’s disclosure.  For example, position I1,781 in an ACCase, as well as its role in herbicide tolerance are well-characterized in multiple grass species.  Mutating it into an alanine and valine is expressly suggested by Raymer et al.  Mutating it into a threonine would have been obvious as well, as set forth above.  The fact that Raymer et al teach additional positions in the ACCase that could be mutated to confer herbicide tolerance, does not make mutating position 1,781 any less obvious.  The Examiner notes that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Regarding Applicant’s argument directed to “the recognition of a problem rather than the recognition of a solution,” it is unclear how that argument relates to the reasoning underling the prima facie finding of obviousness.  To the extent that the argument could be interpreted as being directed, for example, to the reasonable expectation of success, it is not persuasive.  This is not only because the methods of making a rice plant that would read on the plant of the instant claims were known in the prior art, but their feasibility, specifically, in rice was confirmed as well. 

First, the data and the argument in the Declaration are not commensurate with the scope of the claimed invention.  The Declaration appears to be silent regarding the I1,781A substitution, yet it is encompassed by the claims: claim 31 recites that substitution in the alternative with the valine and threonine substitutions. 
Second, the prior art cited in the rejection directly contradicts Dr. Mankin’s position that the tolerance of the claimed mutants to ACCase inhibitors and, specifically, to cycloxydim would have been unexpected.  For example, Collavo expressly teaches that in Phalaris paradoxa, the presence of a valine at position 1,781 of the plastidic ACCase conferred resistance to haloxyfop and cycloxydim.  And more generally, Raymer et al teach plants comprising nucleic acid and amino acid sequences of plastidic ACCases that comprise a valine or an alanine substitution at position 1,781, said substitutions conferring resistance to ACCase inhibitors (paragraphs 0078-0080 on pg. 8; Table C on pg. 8; see also paragraph 0005 on pg. 1; claims 1-8 and 11).  Neither the Declaration nor Applicant’s Remarks address these teachings or reconcile them with Applicant’s unexpected results argument.  The rejection is maintained. 
Conclusion
16.	No claims are allowed. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662